Deny and Opinion Filed December 1, 2020




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00844-CV

                                IN RE J.H., Relator

          Original Proceeding from the 422nd Judicial District Court
                          Kaufman County, Texas
                      Trial Court Cause No. 95585-422

                         MEMORANDUM OPINION
                  Before Justices Osborne, Reichek, and Browning
                           Opinion by Justice Browning
      Relator’s September 23, 2020 petition for writ of mandamus asks us to compel

the trial court to vacate its order denying his request for a jury trial. Entitlement to

mandamus relief requires relator to show both that the trial court has clearly abused

its discretion and that he has no adequate appellate remedy. In re Prudential Ins.

Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

      Based on our review of the petition, real party in interest’s response, relator’s

reply, and the mandamus record, we conclude that relator has failed to demonstrate

an abuse of discretion. See Girdner v. Rose, 213 S.W.3d 438, 443 (Tex. App.—

Eastland 2006, no pet.) (jury request untimely where it was made more than two
years after suit was filed and less than forty-five days before fifth setting); Crittenden

v. Crittenden, 52 S.W.3d 768, 769 (Tex. App.—San Antonio 2001, pet. denied) (jury

request untimely where the trial was continued numerous times, parties previously

agreed to settlement, and next available jury trial setting was six months away).

Accordingly, we deny the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).




                                             /John G. Browning/
                                             JOHN G. BROWNING
                                             JUSTICE



200844F.P05




                                           –2–